Citation Nr: 1539005	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  01-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for a right knee disability.

2. Entitlement to service connection for a back disability, to include as secondary to service-connected right and left knee disabilities.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1987 to December 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2000, January 2001, and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

By a decision dated in May 2010, the Board denied entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran appealed the Board's May 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2012 Memorandum Decision, the Court vacated the Board's May 2010 decision, and remanded the matter for further proceedings consistent with the Memorandum Decision.

The Board remanded the claim of entitlement to TDIU in May 2013 for further development.

In February 2015, the Veteran perfect his appeal of the issues of entitlement to a disability rating in excess of 10 percent for a right knee disability, and entitlement to service connection for a back disability with the timely submission of a substantive appeal.  Accordingly, and for the reasons explained below, the Board finds it has jurisdiction over those claims.  See 38 C.F.R. § 20.101 (2015).

This is a paperless file located on the Veterans Benefits Management System.  The Virtual VA paperless claims processing system contains VA treatment records; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends he is unable to secure or maintain gainful employment due to his service-connected knee disabilities.  See, e.g., January 2011 appellate brief.  The Veteran also contends that his service-connected knee disabilities caused a back disability, his back disability prevents him from working, and that he was awarded disability benefits by the Social Security Administration due to his back disability.  See January 2013 Veteran statement (received by VA in February 2014).  Although it appears that the AOJ may still be conducting development on the perfected appeals of entitlement to an increased disability rating for a right knee disability and entitlement to service connection for a back disability, the Board finds these issues are inextricably intertwined with the Veteran's claim of entitlement to TDIU, and therefore the Board has jurisdiction over all three issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

In his February 2015 substantive appeal, the Veteran requested a hearing before the Board at his local RO.  The Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a), (c), 19.9, 19.25, 20.704 (2015).  Accordingly, the Veteran should be scheduled for a hearing before the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at a local VA office.  The Veteran and his representative should be notified of the date, time, and place of such hearing by letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

